Case: 2:19-cv-02996-EAS-EPD Doc #: 18 Filed: 07/31/20 Page: 1 of 21 PAGEID #: 1614




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


THOMAS M. ABRAM,

               Plaintiff,

                                               Civil Action 2:19-cv-2996
   v.                                          Judge Edmund A. Sargus, Jr.
                                               Chief Magistrate Judge Elizabeth P. Deavers


COMMISSIONER OF SOCIAL SECURITY,

               Defendant.

                            REPORT AND RECOMMENDATION

        Plaintiff, Thomas M. Abram, brings this action under 42 U.S.C. § 405(g) for review of a

final decision of the Commissioner of Social Security (“Commissioner”) denying his

applications for social security disability insurance benefits and supplemental security income.

This matter is before the United States Magistrate Judge for a Report and Recommendation on

Plaintiff’s Statement of Errors (ECF No. 11), the Commissioner’s Memorandum in Opposition

(ECF No. 16), the administrative record (ECF No. 7), and the supplemental administrative record

(ECF No. 8). For the reasons that follow, it is RECOMMENDED that the Court REVERSE

the Commissioner’s non-disability finding and REMAND this case.

                                      I.   BACKGROUND

        Plaintiff filed his application for disability insurance benefits in October 2013 and for

supplemental security income in February 2014, alleging that he has been disabled since


                                                  1
Case: 2:19-cv-02996-EAS-EPD Doc #: 18 Filed: 07/31/20 Page: 2 of 21 PAGEID #: 1615




February 1, 2013, due to spinal stenosis. (R. at 329-38, 352.) Plaintiff’s applications were

denied throughout the administrative process, including a denial by the Appeals Council. Upon

initial review, the Court remanded this matter on April 5, 2018. (R. at 751-72; see also Abram v.

Comm'r of Soc. Sec., No. 2:17-CV-625, 2018 WL 1187803 (S.D. Ohio Mar. 7, 2018), report and

recommendation adopted, No. 2:17-CV-625, 2018 WL 1638678 (S.D. Ohio Apr. 5, 2018)).

Administrative Law Judge Noceeba Southern (“ALJ”) held a second hearing on March 15, 2019,

at which Plaintiff, represented by counsel, appeared and testified. (ECF No. 8, R. at 1493-1512.)

On April 23, 2019, the ALJ issued a decision finding that Plaintiff was not disabled within the

meaning of the Social Security Act. (R. at 654–67.) The Appeals Council denied Plaintiff’s

request for review and adopted the ALJ’s decision as the Commissioner’s final decision.1

Plaintiff timely commenced the instant action.


                                  II.   HEARING TESTIMONY

A.      Plaintiff’s Testimony

        Plaintiff testified at the administrative hearing on March 15, 2019, that since the last

hearing, his conditions were progressively getting worse. (R. at 1493.) In response to the ALJ’s

observation that he had not worn a brace on his right knee at the prior hearing, Plaintiff

responded, “My knee seems to be bowing outward, some muscle degenerate [sic] I think. And

the cartilage is deteriorating in the knee and I was told it as a tarsal tunnel -- no, a meniscus tear.”

(Id.) Plaintiff stated that he takes all of his prescribed pain medications. (R. at 1494.) He




        1
       The Appeals Council’s decision is not contained in the Certified Administrative Record.
See ECF No. 7.
                                                   2
Case: 2:19-cv-02996-EAS-EPD Doc #: 18 Filed: 07/31/20 Page: 3 of 21 PAGEID #: 1616




explained that the medications do not take all the pain away, but “take the edge off….get a little

bit of my life back.” (R. at 1496-97.) Plaintiff was first prescribed a cane in 2015. (R. at 1497.)

His medications make him feel “foggy.” (Id.)

         Plaintiff further testified that his back pain and right leg weakness are the primary

problems preventing him from working. (R. at 1498.) He testified that he has neck pain that

goes down his arms, right shoulder pain, and a limited range of motion in his neck. (R. at 1499.)

Plaintiff added that he has lower back pain and his right leg "gives out." Plaintiff testified that he

got insoles to help with his foot pain, but he noted “[t]hey help somewhat but…. standing for

periods of time is still just doesn’t work as well as I think it should.” (R. at 1500.) He further

stated that he has had injections in his knee and his lower back. (R. at 1501.) Plaintiff also

testified to limited use of his hands, noting that when he reaches out in front his neck can hurt.

(R. at 1501-02.)

         When asked how he spends his days, Plaintiff responded that he just stays at home on the

couch and doesn’t go out. (R. at 1503.) Plaintiff stated that his wife does the housework. (R. at

1505.)

                           III.   RELEVANT MEDICAL RECORDS

         A.     Hospital and Objective Testing

         Plaintiff underwent an MRI of his cervical spine on October 15, 2011, due to a four-year

history of neck pain. (R. at 407.) The MRI revealed right neural foraminal narrowing at C3-4

and left neural foraminal narrowing at C6-7. (Id.) An MRI of Plaintiff’s left shoulder was taken

on April 6, 2012 due to complaints of left shoulder pain. (R. at 408.)



                                                   3
Case: 2:19-cv-02996-EAS-EPD Doc #: 18 Filed: 07/31/20 Page: 4 of 21 PAGEID #: 1617




This MRI revealed mild edema of the acromioclavicular joint, supraspinatus tendinopathy with a

broad-based partial bursal sided footprint tear. (Id.)

       On May 11, 2012, Plaintiff underwent rotator cuff repair surgery on his left shoulder. (R.

at 410-11.)

       When Plaintiff was seen by his primary care physician, Dr. Jerry D. Mccreery, in

September 2013, Plaintiff reported having severe right greater than left arm pain (working on

cars, pulling wrenches, etc.). (R. at 416.) He requested to see an orthopedic doctor. He was

diagnosed with carpal tunnel syndrome. (Id.)

       Plaintiff presented to the emergency room in September 2013 due to back pain. (R. at

434.) He reported shooting pain into the right and left legs, and that he was having trouble

walking due to symptoms. (Id.) On examination, Plaintiff appeared to be in mild distress, he

could walk without assistance but with some difficulty, there was an area of local

muscle/spasm/tenderness over the lower lumbar spine, it was painful for him to bend at the back

and he had an abnormal straight leg raise test. (R. at 435.) Plaintiff was assessed with acute

exacerbation of chronic back pain. (R. at 436.)

       Plaintiff underwent an MRI of his lumbar spine in March 2014, which revealed

degenerative changes in the lower lumbar region, with disc protrusions with annular fissures at

the L4-5 and L5-S1. (R. at 461.)

       In July 2014, Plaintiff presented to the emergency department with complaints of pain

in the right hip. (R. at 477.) As noted in his history, Plaintiff had been suffering from back pain

since the previous September, and for the last five weeks, the pain in his right hip was also



                                                  4
Case: 2:19-cv-02996-EAS-EPD Doc #: 18 Filed: 07/31/20 Page: 5 of 21 PAGEID #: 1618




radiating down his right side. (Id.) He was able to ambulate but that it was painful to do so. (Id.)

On examination, Plaintiff exhibited tenderness of the right-sided lower lumbar para vertebral

muscles and SI joint region. (R. at 478.) No midline bony spinal tenderness. (Id.) His reflexes

were equal +2 bilaterally. (Id.) Plaintiff was able to ambulate although he did limp favoring his

right leg. (Id.) There was also positive straight leg raise on the right. (Id.) Plaintiff was given a

shot for his pain and prescription medication along with information for back exercises. (R. at

479-82.)

        B.      Michael Sayegh, M.D.

        Plaintiff began treating with pain management specialist, Dr. Sayegh in May 2013 for his

chronic neck and back pain. (R. at 459.) Plaintiff rated his pain at a level 9-10 on a 0-10 visual

analog scale. (Id.) Plaintiff described his pain as “an electrical, throbbing and constant pain in

his head, neck, right arm, left arm, mid-back, low back, right leg and left leg. (Id.) He stated

that “the pain [was] worse lately and he has had this pain for years with no clear accident or

injury.” (Id.) He had tried different medications, physical therapy, a TENS unit, home therapy

such as exercise, heat, ice, rest and walking. (Id.) He denied having injections into his spine or

having spinal surgery. (Id.) Plaintiff further stated that he had been evaluated by a

neurosurgeon. (Id.) As reported by the Plaintiff, “the surgeon said he is a candidate, but they are

holding off for now.” (Id.) On examination, Plaintiff’s neck and mid-low back showed trigger

points and tenderness bilaterally in the paraspinal muscles; mild decreased sensation in bilateral

feet, worse on the right side; and a negative bilateral straight leg raising test. (Id.)




                                                   5
Case: 2:19-cv-02996-EAS-EPD Doc #: 18 Filed: 07/31/20 Page: 6 of 21 PAGEID #: 1619




        Plaintiff continued to treat with Dr. Sayegh through July 2015. (R. at 1101.) Dr.

Sayegh’s examinations reveal neck and back pain, tenderness, decreased sensation in the upper

extremities, pain in the left shoulder with limited range of motion, and pain in the lower

extremities. (R. at 452-60, 511-18, 613-14.) Dr. Sayegh’s diagnoses included lumbago, sciatica,

spondylosis, cervicalgia, radiculopathy, degenerative disc disease, spinal and foraminal stenosis,

pain in the shoulders and knees, and depression and anxiety among others. (Id.)

        Dr. Sayegh completed a questionnaire on behalf of the administration on March 12, 2014,

with a revised version dated September 2, 2014. (R. at 449-51, 502-04.) Dr. Sayegh indicated

that Plaintiff’s diagnoses included lumbago, sciatica, spondylosis, cervicalgia, radiculopathy,

degenerative disc disease, spinal and foraminal stenosis, myelopathy, and left shoulder pain

status post-surgery. (R. at 450, 503.) Dr. Sayegh reported that, on clinical examinations,

Plaintiff exhibited mid and lower back trigger points, tenderness bilaterally in the paraspinal

muscles, and decreased sensation in Plaintiff’s bilateral arms, hands, and legs. (Id.) Dr. Sayegh

stated that Plaintiff had no issues with compliance that interfered with his treatment. (R. at 451,

504.) Dr. Sayegh found that Plaintiff’s ability to concentrate and think clearly may be affected

by his pain and medications such as opioid therapy. (Id.) Dr. Sayegh also opined that Plaintiff’s

ability to sit, stand, and walk were limited due to chronic pain and he could not bend, lift, stoop,

crawl, or climb. (Id.)

        Dr. Sayegh completed another medical source statement on March 23, 2016, in which he

listed Plaintiff’s symptoms as chronic pain, weakness, and decreased sensation. (R. at 623.) Dr.

Sayegh opined that Plaintiff could walk for 1 city block without needing to rest due to pain and




                                                   6
Case: 2:19-cv-02996-EAS-EPD Doc #: 18 Filed: 07/31/20 Page: 7 of 21 PAGEID #: 1620




that he could stand and sit for 30 minutes at a time. (R. at 624.) According to Dr. Sayegh,

Plaintiff could sit, stand, and walk for 2 hours each in an 8-hour work day. (Id.) Dr. Sayegh

believed that Plaintiff could only rarely lift less than 10 pounds; and he could not twist, stoop,

crouch, squat, or climb ladders. (R at 625.) Dr. Sayegh concluded that Plaintiff would be off

task more than 25% of the workday, was capable of only low stress work, and that he would miss

about three days of work per month. (R. at 626.)

               C.      Brian J. Oricoli, M.D.

       Plaintiff consulted with physical medicine and rehabilitation specialist, Dr. Oricoli, on

March 18, 2016 for spinal stenosis and sciatica. (R. at 642.) Plaintiff reported “constant, dull

aching, throbbing, stabbing, burning, and tingling, especially when standing and sitting for any

period of time or with any physical activity. (Id.) He report[ed] experiencing ‘massive electrical

shocks’ in the left foot causing him to lose his balance and stumble.” (Id.) Plaintiff rated his

pain severity at a level of 7 on a 0-10 visual analog scale. (Id.) On examination, Plaintiff

exhibited limited cervical and lumbar spine range of motion, tenderness to palpitation along the

midline cervical paraspinal muscles, seated straight leg raise was normal bilaterally. (Id.) Dr.

Oricoli noted Plaintiff ambulated with a normal narrow based tandem gait pattern with the use of

a straight cane. (R. at 642–43.) After discussing his other treatments and medications, testing

revealed that Plaintiff did not have any opioids in his system, but he admitted “he ha[d] not been

using his medication routinely, but he ha[d] been stretching this out not knowing if he would be

seen by any physician to manage his care.” (R. at 643.) Dr. Oricoli noted that based on




                                                  7
Case: 2:19-cv-02996-EAS-EPD Doc #: 18 Filed: 07/31/20 Page: 8 of 21 PAGEID #: 1621




Plaintiff’s subjective complaints, he was “concerned for significant nerve root compression.”

(Id.)

        Plaintiff returned to Dr. Oricoli on March 25, 2016 for electrodiagnostic testing of his

upper extremities. (R. at 641.) He was diagnosed with carpel tunnel syndrome. (Id.)

Dr. Oricoli ordered an MRI of Plaintiff’s cervical and lumbar spine. (Id.)

        The lumbar spine MRI taken on April 4, 2016, showed minimal scattered degenerative

changes with annual tear at the L4-L5 and L5-S1 levels. (R. at 648.) The cervical spine MRI

revealed mild disc bulges without any spinal stenosis, some scattered facet arthropathy which

causes minimal-mild neural foraminal narrowing at most levels with the exception of moderate-

severe left-side foraminal narrowing at C3-4. (R. at 649.) Electrodiagnostic testing performed

on April 8, 2016, of Plaintiff’s lower limbs revealed tarsal tunnel syndrome. (R. at 1260.)

        When seen on April 18, 2016, Dr. Oricoli noted Plaintiff had "reasonably stable

complaints," rating his pain at a level of 4/10. (R. at 913.) He was able to use medication to

reduce his pain. (Id.) He needed some assistance with bathing, dressing and writing, but was

independent in grooming and toileting. (Id.) On examination, Plaintiff exhibited a slightly

limited range of motion in his neck, slightly limited range of motion in his left shoulder, full

strength in his arms, was ambulating with a cane, and had reduced range of motion and

tenderness in his back. (R. at 913-14.)

        In June 2016, Plaintiff reported a greater level of pain than had been typical for his most

recent encounters because he had fallen asleep in an awkward position. (R. at 918-20.) His

medications were discussed and adjusted. (Id.) In August 2016, Dr. Oricoli found Plaintiff was



                                                  8
Case: 2:19-cv-02996-EAS-EPD Doc #: 18 Filed: 07/31/20 Page: 9 of 21 PAGEID #: 1622




"doing reasonably well" and made no medication adjustment. (R. at 1004-05.) Plaintiff was

diagnosed with osteoarthritis of the right knee in September 2016. (R. at 1006-07.) In

November 2016, Dr. Oricoli noted Plaintiff had normal coordination with decreased range of

motion and a narrow based tandem gait with the use of a cane. Dr. Oricoli also noted that

Plaintiff had responded favorably to medication. (R. at 1010-11.)

       Plaintiff underwent an MRI of the right knee in April 2017, which showed osteoarthritis

of the medial compartment with grade 4 chondromalacia. (R. at 1020.)

       By April 2018, Plaintiff reported that he had neck pain only occasionally and admitted

that the SI joint brace helped him when he was more active. (R. at 1356.) In January 2019, Dr.

Oricoli noted that Plaintiff continued to have a normal narrow based tandem gait with a straight

cane but had "significant improvement in his functional activity" with his medication regime.

(R. at 1454-55.)

       On January 31, 2019, Dr. Oricoli opined that Plaintiff could occasionally lift up to 10

pounds and could frequently lift 5 pounds, and occasionally reach bilaterally. (R. at 1483.) Dr.

Oricoli also opined that Plaintiff could frequently finger and handle; sit, stand, and walk for less

than an hour each during an 8-hour workday; and occasionally climb and bend but was precluded

from crouching and crawling. (R. at 1484.) Dr. Oricoli concluded that Plaintiff would likely

miss 2 or more days of work per month due to his condition and that his condition would likely

deteriorate under the stress of full-time employment. (R. at 1485.)




                                                  9
Case: 2:19-cv-02996-EAS-EPD Doc #: 18 Filed: 07/31/20 Page: 10 of 21 PAGEID #: 1623




        D.      State Agency Review

        In April 2014, after review of Plaintiff’s medical record, Maria Congbalay, M.D., opined

 that Plaintiff could lift twenty pounds frequently and ten pounds occasionally; stand/walk for

 about four hours out of eight, and sit for about 6 hours in an 8-hour day. (R. at 203-04.) Dr.

 Congbalay also found Plaintiff could occasionally stoop, kneel, crouch, crawl, and climb

 ramps/stairs, but could never climb ladders/ropes/scaffolds due to decreased sensation in bilateral

 upper extremities as well as decreased range of motion in his left shoulder. (R. at 204.) Dr.

 Congbalay based Plaintiff’s “postural limitations due to multiple [degenerative disc disease] of

 the LS with protrusions and annular fissures at L4-5 and L5-S1. Thecal sacs are intact. MRI of

 the CS also showed [bilateral] neural foraminal narrowing at C3-4 and C6-7 by osteophytes.

 [Plaintiff] was noted to walk [without] assistance and is independent on ADLS.” (Id.) In

 September 2014, Lynne Torello, M.D., reviewed the record upon reconsideration and affirmed

 Dr. Congbalay’s assessment. (R. at 234–36.)

                             IV.   ADMINISTRATIVE DECISION

        On April 23, 2019, the ALJ issued her decision. (R. at 654-67.) The ALJ found that

 Plaintiff last met the insured status requirements of the Social Security Act on December 31,




                                                 10
Case: 2:19-cv-02996-EAS-EPD Doc #: 18 Filed: 07/31/20 Page: 11 of 21 PAGEID #: 1624




 2016. (R. at 656.) At step one of the sequential evaluation process,2 the ALJ found that Plaintiff

 had not engaged in substantially gainful activity since February 1, 2013 his alleged onset date.

 (Id.) The ALJ found that Plaintiff had the severe impairments of cervical spondylosis, asthma,

 tarsal tunnel syndrome, lumbago, depression, anxiety, history of rotator cuff surgical repair of

 the left upper extremity, degenerative disc disease of the cervical and lumbar spine,

 osteoarthritis of the right knee, and sciatica. (Id.) She further found that Plaintiff did not have an

 impairment or combination of impairments that met or medically equaled one of the listed

 impairments described in 20 C.F.R. Part 404, Subpart P, Appendix 1. (R. at 657.) At step four

 of the sequential process, the ALJ set forth Plaintiff’s RFC as follows:

        After careful consideration of the entire record, the undersigned finds that the
        claimant has the residual functional capacity to perform sedentary work as defined
        in 20 CFR 404.1567(a) and 416.967(a). The claimant can lift/carry 15 pounds
        occasionally and 10 pounds frequently, can sit and stand for 30 minutes at a time,
        can stand/walk for 4 hours in an 8 hour day, can sit for 6 hours in an 8 hour day,

        2
          Social Security Regulations require ALJs to resolve a disability claim through a five-
 step sequential evaluation of the evidence. See 20 C.F.R. § 404.1520(a)(4). Although a
 dispositive finding at any step terminates the ALJ’s review, see Colvin v. Barnhart, 475 F.3d
 727, 730 (6th Cir. 2007), if fully considered, the sequential review considers and answers five
 questions:

        1.      Is the claimant engaged in substantial gainful activity?
        2.      Does the claimant suffer from one or more severe impairments?
        3.      Do the claimant’s severe impairments, alone or in combination, meet or
                equal the criteria of an impairment set forth in the Commissioner’s Listing of
                Impairments, 20 C.F.R. Subpart P, Appendix 1?
        4.      Considering the claimant's residual functional capacity, can the claimant
                perform his or her past relevant work?
        5.      Considering the claimant’s age, education, past work experience, and residual
                functional capacity, can the claimant perform other work available in the national
                economy?

 See 20 C.F.R. § 404.1520(a)(4); see also Henley v. Astrue, 573 F.3d 263, 264 (6th Cir. 2009);
 Foster v. Halter, 279 F.3d 348, 354 (6th Cir. 2001).
                                                  11
Case: 2:19-cv-02996-EAS-EPD Doc #: 18 Filed: 07/31/20 Page: 12 of 21 PAGEID #: 1625




        can occasionally reach overhead with the right upper extremity, can occasionally
        climb ramps and stairs, occasional exposure to cold, heat, humidity and fumes such
        as odors dust and gases, avoid ladders, ropes and scaffolds, avoid hazardous
        machinery including unprotected heights and moving machinery, occasional
        stooping, kneeling, crouching and crawling, avoid driving, limited to simple routine
        tasks with occasional changes and occasional decision making with few detailed
        instructions, interaction with coworkers and supervisors no more than occasional,
        no fast pace work or strict production quotas, occasional use of foot controls with
        bilateral lower extremities, and the use of cane for ambulation.

 (R. at 658-59.)

        Relying on the VE’s testimony, the ALJ found that Plaintiff’s limitations precluded his

 ability to do perform his past relevant work as a route sales delivery driver, material handler, a

 mixer, or stock clerk. (R. at 665.) The ALJ concluded that Plaintiff could perform other jobs

 that exist in significant numbers in the national economy. (R. at 666-67.) She therefore

 concluded that Plaintiff was not disabled under the Social Security Act at any time since

 February 1, 2013 the alleged onset date. (R. at 667.)

                                 V.    STANDARD OF REVIEW

         When reviewing a case under the Social Security Act, the Court “must affirm the

 Commissioner’s decision if it ‘is supported by substantial evidence and was made pursuant to

 proper legal standards.’” Rabbers v. Comm’r of Soc. Sec., 582 F.3d 647, 651 (6th Cir. 2009)

 (quoting Rogers v. Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007)); see also 42 U.S.C. §

 405(g) (“[t]he findings of the Commissioner of Social Security as to any fact, if supported by

 substantial evidence, shall be conclusive . . . .”). Under this standard, “substantial evidence is

 defined as ‘more than a scintilla of evidence but less than a preponderance; it is such relevant




                                                  12
Case: 2:19-cv-02996-EAS-EPD Doc #: 18 Filed: 07/31/20 Page: 13 of 21 PAGEID #: 1626




 evidence as a reasonable mind might accept as adequate to support a conclusion.’” Rogers, 486

 F.3d at 241 (quoting Cutlip v. Sec’y of Health & Hum. Servs., 25 F.3d 284, 286 (6th Cir. 1994)).

        Although the substantial evidence standard is deferential, it is not trivial. The Court must

 “‘take into account whatever in the record fairly detracts from [the] weight’” of the

 Commissioner’s decision. TNS, Inc. v. NLRB, 296 F.3d 384, 395 (6th Cir. 2002) (quoting

 Universal Camera Corp. v. NLRB, 340 U.S. 474, 487 (1951)). Nevertheless, “if substantial

 evidence supports the ALJ’s decision, this Court defers to that finding ‘even if there is

 substantial evidence in the record that would have supported an opposite conclusion.’” Blakley

 v. Comm’r of Soc. Sec., 581 F.3d 399, 406 (quoting Key v. Callahan, 109 F.3d 270, 273 (6th Cir.

 1997)). Finally, even if the ALJ’s decision meets the substantial evidence standard, “‘a decision

 of the Commissioner will not be upheld where the SSA fails to follow its own regulations and

 where that error prejudices a claimant on the merits or deprives the claimant of a substantial

 right.’” Rabbers, 582 F.3d at 651 (quoting Bowen v. Comm’r of Soc. Sec., 478 F.3d 742, 746

 (6th Cir. 2007)).

                                         VI.    ANALYSIS

        Plaintiff sets forth one statement of error - that the ALJ failed to articulate good reasons

 for according less than controlling weight to the opinions of treating physician Dr. Sayegh. (ECF

 No. 11.)

        The ALJ must consider all medical opinions that he or she receives in evaluating a

 claimant=s case. 20 C.F.R. ' 416.927(c). The applicable regulations define medical opinions as

 “statements from physicians and psychologists or other acceptable medical sources that reflect



                                                 13
Case: 2:19-cv-02996-EAS-EPD Doc #: 18 Filed: 07/31/20 Page: 14 of 21 PAGEID #: 1627




 judgments about the nature and severity of your impairment(s), including your symptoms,

 diagnosis and prognosis, what you can still do despite impairment(s), and your physical or

 mental restrictions.” 20 C.F.R. ' 416.927(a)(2).

        The ALJ generally gives deference to the opinions of a treating source “since these are

 likely to be the medical professionals most able to provide a detailed, longitudinal picture of [a

 patient’s] medical impairment(s) and may bring a unique perspective to the medical evidence

 that cannot be obtained from the objective medical findings alone . . . .” 20 C.F.R.

 § 416.927(d)(2); Blakley, 581 F.3d at 408. If the treating physician’s opinion is “well-supported

 by medically acceptable clinical and laboratory diagnostic techniques and is not inconsistent with

 other substantial evidence in [the claimant’s] case record, [the ALJ] will give it controlling

 weight.” 20 C.F.R. § 404.1527(d)(2).

        If the ALJ does not afford controlling weight to a treating physician’s opinion, the ALJ

 must meet certain procedural requirements. Wilson v. Comm’r of Soc. Sec., 378 F.3d 541, 544

 (6th Cir. 2004). Specifically, if an ALJ does not give a treating source’s opinion controlling

 weight:

        [A]n ALJ must apply certain factors—namely, the length of the treatment
        relationship and the frequency of examination, the nature and extent of the
        treatment relationship, supportability of the opinion, consistency of the opinion
        with the record as a whole, and the specialization of the treating source—in
        determining what weight to give the opinion.
 Id.

        Furthermore, an ALJ must “always give good reasons in [the ALJ’s] notice of

 determination or decision for the weight [the ALJ] give[s] your treating source’s opinion.” 20

 C.F.R. § 416.927(d)(2). Accordingly, the ALJ’s reasoning “must be sufficiently specific to make


                                                  14
Case: 2:19-cv-02996-EAS-EPD Doc #: 18 Filed: 07/31/20 Page: 15 of 21 PAGEID #: 1628




 clear to any subsequent reviewers the weight the adjudicator gave to the treating source’s

 medical opinion and the reasons for that weight.” Friend v. Comm’r of Soc. Sec., 375 F. App’x

 543, 550 (6th Cir. 2010) (internal quotation omitted). The United States Court of Appeals for the

 Sixth Circuit has stressed the importance of the good-reason requirement:

        “The requirement of reason-giving exists, in part, to let claimants understand the
        disposition of their cases,” particularly in situations where a claimant knows that
        his physician has deemed him disabled and therefore “might be especially
        bewildered when told by an administrative bureaucracy that she is not, unless some
        reason for the agency’s decision is supplied.” Snell v. Apfel, 177 F.3d 128, 134 (2d
        Cir.1999). The requirement also ensures that the ALJ applies the treating physician
        rule and permits meaningful review of the ALJ’s application of the rule. See
        Halloran v. Barnhart, 362 F.3d 28, 32–33 (2d Cir. 2004).

 Wilson, 378 F.3d at 544–45. Thus, the reason-giving requirement is “particularly important

 when the treating physician has diagnosed the claimant as disabled.” Germany-Johnson v.

 Comm’r of Soc. Sec., 312 F. A’ppx 771, 777 (6th Cir. 2008) (citing Rogers, 486 F.3d at 242).

 There is no requirement, however, that the ALJ “expressly” consider each of the Wilson factors

 within the written decision. See Tilley v. Comm’r of Soc. Sec., 394 F. App’x 216, 222 (6th Cir.

 2010) (indicating that, under Blakley and the good reason rule, an ALJ is not required to

 explicitly address all of the six factors within 20 C.F.R. § 404.1527(c)(2) for weighing medical

 opinion evidence within the written decision).

        Finally, the Commissioner reserves the power to decide certain issues, such as a

 claimant’s residual functional capacity. 20 C.F.R. § 404.1527(e). Although the ALJ will

 consider opinions of treating physicians “on the nature and severity of your impairment(s),”

 opinions on issues reserved to the Commissioner are generally not entitled to special

 significance. 20 C.F.R. § 404.1527(e); Bass v. McMahon, 499 F.3d 506, 511 (6th Cir. 2007).


                                                  15
Case: 2:19-cv-02996-EAS-EPD Doc #: 18 Filed: 07/31/20 Page: 16 of 21 PAGEID #: 1629




        Here, the ALJ assigned “partial weight” to Dr. Sayegh’s opinion, rejecting some

 limitations and accepting other limitations, reasoning as follows:

        Dr. Sayegh is a pain medicine specialist and the claimant was referred to him by
        Dr. McCreery (Exhibit 6F). Dr. Sayegh treated the claimant over several years
        (Exhibits 6F, 14F). Dr. Sayegh completed a form describing the claimant's
        impairments, objective findings and reported symptoms (Exhibit 6F). Dr. Sayegh
        completed another form a few months later and set forth the same opinion (Exhibit
        12F). His opinion has been given partial weight. He set forth limitations but did not
        give specific restrictions for instance he noted that the claimant had a "limited
        ability to sit/stand/walk" due to chronic pain (Exhibit 6F). This is consistent with
        the evidence as the record shows that the claimant has chronic pain and reasonably
        has some restrictions in his ability to sit, stand, and walk. However, Dr. Sayegh's
        opinion is not fully accepted because he also stated that the claimant could perform
        no lifting, but this is not consistent with the evidence. The claimant did not testify
        to a complete inability to lift, he is able to perform personal care, and in a more
        detailed form completed in 2016, Dr. Sayegh did not preclude all lifting (Exhibit
        21F).

        On March 23, 2016, Dr. Sayegh completed a medical source statement and set forth
        more specific restrictions (Exhibit 21F). This has been afforded partial weight. Dr.
        Sayegh stated that the claimant was no longer a patient, but he had treated the
        claimant from May 2013 through July 2015. Thus, while Dr. Sayegh was a treating
        source, he had not seen the claimant is over six months. Dr. Sayegh opined that the
        claimant could sit and stand for 30 minutes at a time but could do each for only two
        hours in a day. He also opined that the claimant may hourly need breaks for fifteen
        minutes and would be off tasks 25% or more (Exhibit 21F). However, the off tasks
        limitation is not accepted because throughout the record, the claimant had primarily
        normal mental status findings, was a good historian and had intact concentration.
        Dr. Sayegh noted that the hourly breaks were a possibility and not a limitation based
        on specific findings thus this also is not accepted. As set forth above, the claimant
        had generally conservative treatment for pain, reported pain in the low range on the
        pain scale and reported improvements with treatment and medications. Dr. Sayegh
        also did not have access to recent records and last examined the claimant in 2015.
        More recent records show that the claimant had intact sensation in the upper
        extremities, normal coordination in the upper extremities and only slightly
        restricted range of motion of the cervical spine with full strength in the bilateral
        upper extremities and near normal range of motion of the shoulders (Exhibits 24F,
        42F/39, 52). The claimant has been diagnosed with asthma and thus the
        environmental restrictions set forth by Dr. Sayegh have been accepted.



                                                 16
Case: 2:19-cv-02996-EAS-EPD Doc #: 18 Filed: 07/31/20 Page: 17 of 21 PAGEID #: 1630




 (R. at 663.)

        Plaintiff has identified three reasons previously relied upon by the ALJ in discounting Dr.

 Sayegh’s opinion and rejected by this Court because they did not constitute good reasons – (1)

 internal inconsistency with respect to lifting limitations; (2) inconsistency with the record; and

 (3) length of time between end of treatment relationship and opinion. (ECF No. 11, at p. 10.)

 Plaintiff contends that, on remand, the ALJ has continued to rely on two of these reasons – (1)

 the length of time between the end of the treatment relationship and the opinion and (2)

 inconsistency with the record. Plaintiff asserts that these reasons as set forth by the ALJ the

 second time around continue to fail to meet the good reasons standard. The Commissioner

 concedes that neither the lapse of time between treatment and opinion nor any alleged internal

 inconsistency in lifting restrictions meet the good reasons threshold. However, the

 Commissioner contends that, on remand, the ALJ reasonably explained how Dr. Sayegh’s

 opinion is inconsistent with other evidence in the record. For the following reasons, the

 Undersigned agrees with Plaintiff that, in again citing inconsistency with the record as a basis for

 discounting Dr. Sayegh’s opinion, the ALJ failed to meet the good reason standard.

        To say the least, the ALJ’s explanation is not a model of clarity. The Commissioner

 admits as much in the opening sentence of the Memorandum in Opposition. (“The administrative

 law judge (ALJ) decision here is flawed and imperfect.” (ECF No. 16, at p.1.) For example, as the

 parties acknowledge, despite having already been instructed by this Court that the lapse in time

 between treatment and opinion did not constitute a good reason for discounting Dr. Sayegh’s

 opinion, the ALJ cites this specific reason not once but twice. (“he had not seen the claimant in over

 six months” “Dr. Sayegh … last examined the claimant in 2015.” R. at 663.) Further, although the


                                                   17
Case: 2:19-cv-02996-EAS-EPD Doc #: 18 Filed: 07/31/20 Page: 18 of 21 PAGEID #: 1631




 Court having explained in some detail that any internal inconsistency in Dr. Sayegh’s opinion

 regarding lifting limitations also failed to meet the good reason standard, the ALJ again cites that as a

 basis. The ALJ’s reliance on these discredited rationales causes her explanation to be, at a minimum,

 confusing. As a result, the Undersigned is unable to discern from the ALJ’s discussion how much

 these previously rejected reasons impacted the decision to accord Dr. Sayegh’s opinion only partial

 weight.

           Moreover, the ALJ does little to shore up the reasoning that Dr. Sayegh’s opinion is

 inconsistent with the record. Much of the explanation is conclusory. (“the claimant had

 primarily normal mental status findings, was a good historian, and had intact concentration” “the

 claimant had generally conservative treatment for pain, reported pain in the low range on the

 pain scale and reported improvements with treatment and medications.” R. at 663.) The ALJ

 also fails to acknowledge the evidence previously highlighted by the Court that suggests record

 support for Dr. Sayegh’s findings. (“Indeed x-rays and MRIs consistently showed degenerative

 changes, disc protrusions, and mild to severe foraminal narrowing. (Doc. 6-7, Tr. 407, 461, 480,

 519, 611-12, 648-50, PAGEID #: 451, 505, 524, 563, 655-56, 692-94). Further, treatment notes

 from various doctors consistently revealed tenderness over the lower lumbar spine (id., Tr. 435,

 477-78, 621, 639-40, PAGEID #: 479, 521-22, 665, 683-84), decreased range of motion (id., Tr.

 621, 639-40, 642-43, PAGEID #: 665, 683-84, 686-87), and several positive/abnormal straight

 leg raise tests (id., Tr. 435, 477-78, 621, 639- 40, 642-43, PAGEID #: 479, 521-22, 665, 683-84,

 686-87)” (R. at 764.)

           At best, the ALJ cites to more recent records which she characterizes as documenting

 improvement, including Dr. Oricoli’s office notes from March 2016 (R. 641-647); office clinic


                                                    18
Case: 2:19-cv-02996-EAS-EPD Doc #: 18 Filed: 07/31/20 Page: 19 of 21 PAGEID #: 1632




 notes from May 2018 (R. at 1365); and office clinic notes from June 2018. (R. at 1378.)

 However, as Plaintiff points out, these very same records also document significant limitations.

 As a sampling, these records continue to assess multiple conditions including cervicalgia,

 degenerative cervical disc, lumbar disc degeneration. (R. at 642-643; 1365; 1378.) Further,

 again by way of example, they indicate cervical range of motion limited to 30 degrees;

 tenderness along the midline cervical paraspinal muscles; restricted lumbar range of motion;

 tenderness/muscle tension in the lower lumbar region. (Id.) Moreover, Dr. Oricoli, provided an

 opinion that seems to align with Dr. Sayegh’s view. Specifically, Dr. Oricoli noted in part that,

 due to chronic pain, Plaintiff would likely miss two or more days of work per month and his

 condition would likely deteriorate under stress of full-time employment. (R. at 1488.)

        An “’ALJ must consider all the record evidence and cannot ‘pick and choose’ only the

 evidence that supports his [or her] position.’” Carter v. Comm'r of Soc. Sec., 137 F. Supp. 3d

 998, 1006–07 (S.D. Ohio 2015) (quoting Hawthorne v. Comm'r of Soc. Sec., No. 3:13–cv–179,

 2014 WL 1668477, at *9 (S.D. Ohio Apr. 25, 2014)) (citations omitted). Further, referencing

 only improved musculoskeletal findings—while ignoring the findings referred to above—is not a

 good reason to discount a treating physician's opinion. Id. (citing See Moyers v. Astrue, No. 10–

 282–GWU, 2011 WL 3475426, at *5 (E.D. Ky. Aug. 9, 2011)).

        The ALJ’s continued reliance on previously discredited reasoning and lack of explanation

 as to why Dr. Sayegh’s opinions were inconsistent with the record hinders meaningful review

 here. Absent the ability to undertake such review, the Undersigned is unable to conclude that the




                                                 19
Case: 2:19-cv-02996-EAS-EPD Doc #: 18 Filed: 07/31/20 Page: 20 of 21 PAGEID #: 1633




 ALJ’s decision was supported by substantial evidence. Accordingly, it is RECOMMENDED

 that Plaintiff’s contention of error be SUSTAINED.

                               VII.    CONCLUSION

        Due to the error outlined above, Plaintiff is entitled to an order remanding this case to the

 Social Security Administration pursuant to Sentence Four of 42 U.S.C. § 405(g). Accordingly, it

 is RECOMMENDED that the Court REVERSE the Commissioner of Social Security’s non-

 disability finding and REMAND this case to the Commissioner and the ALJ under Sentence

 Four of § 405(g) for further consideration consistent with this Report and Recommendation.

                           VIII.      PROCEDURE ON OBJECTIONS

        If any party seeks review by the District Judge of this Report and Recommendation, that

 party may, within fourteen (14) days, file and serve on all parties objections to the Report and

 Recommendation, specifically designating this Report and Recommendation, and the part in

 question, as well as the basis for objection. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b).

 Response to objections must be filed within fourteen (14) days after being served with a copy.

 Fed. R. Civ. P. 72(b).

        The parties are specifically advised that the failure to object to the Report and

 Recommendation will result in a waiver of the right to de novo review by the District Judge and

 waiver of the right to appeal the judgment of the District Court. See, e.g., Pfahler v. Nat’l Latex

 Prod. Co., 517 F.3d 816, 829 (6th Cir. 2007) (holding that “failure to object to the magistrate

 judge’s recommendations constituted a waiver of [the defendant’s] ability to appeal the district

 court’s ruling”); United States v. Sullivan, 431 F.3d 976, 984 (6th Cir. 2005) (holding that



                                                 20
Case: 2:19-cv-02996-EAS-EPD Doc #: 18 Filed: 07/31/20 Page: 21 of 21 PAGEID #: 1634




 defendant waived appeal of district court’s denial of pretrial motion by failing to timely object to

 magistrate judge’s report and recommendation). Even when timely objections are filed,

 appellate review of issues not raised in those objections is waived. Robert v. Tesson, 507 F.3d

 981, 994 (6th Cir. 2007) (“[A] general objection to a magistrate judge’s report, which fails to

 specify the issues of contention, does not suffice to preserve an issue for appeal . . . .”) (citation

 omitted)).

 Date: July 31, 2020                                          /s/ Elizabeth A. Preston Deavers
                                                         Elizabeth A. Preston Deavers
                                                         Chief United States Magistrate Judge




                                                   21
